

115 S3485 IS: Basic Health Program Expansion Act of 2018
U.S. Senate
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3485IN THE SENATE OF THE UNITED STATESSeptember 24, 2018Ms. Cantwell (for herself, Mr. Schumer, Mrs. Gillibrand, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo allow States to expand basic health programs to cover more low-income individuals at lower cost.
	
 1.Short titleThis Act may be cited as the Basic Health Program Expansion Act of 2018. 2.Optional expanded eligibility for basic health programsSection 1331(e)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(e)(1)) is amended to read as follows:
			
 (B)(i)whose household income exceeds 133 percent but does not exceed 200 percent of the poverty line for the size of the family involved, or, at the option of the State, whose household income exceeds 133 percent for the size of the family involved but does not exceed the income eligibility level for a targeted low-income child established under the State child health plan under title XXI of the Social Security Act; or
 (ii)in the case of an alien lawfully present in the United States, whose income is not greater than 133 percent of the poverty line for the size of the family involved but who is not eligible for the Medicaid program under title XIX of the Social Security Act by reason of such alien status;. 
 3.Start-up funding flexibility for new basic health programsSection 1331(d)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(d)(2)) is amended by inserting , or, with respect to the basic health program of a State, for the 1-year period beginning on the date on which the Secretary certifies such program, to cover State costs associated with developing and implementing such program before the period of the first sentence.
		